Title: From George Washington to Tobias Lear, 29 June 1788
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon June 29th 1788.

Your letter of the 2d instant came duly to hand, and obliged me by its communications.
On friday last, (by the Stage), advice of the decision of the long and warmly (with temper) contested question, in the Convention of this State, was received. 89 ayes—79 Noes, without previous amendments; and in the course of that night, Colo. Henley, Express from New York on his way to Richmond, arrived in Alexandria with the news of the ratification by the State of New Hampshire. This flood of good news, almost at the same moment, gave, as you will readily conceive, abundant cause for rejoicing in a place, the Inhabitants of which are all fœderal. The Cannon roared, and the Town was illuminated Yesterday, as magnificent a dinner as Mr Wise could provide (to which this family were invited and went), was displayed before the principal Male Inhabitants of the Town; whose Ears were saluted at every quaff with the melody of fœderal Guns. And on Monday, the business it seems is to recommense and finish, with fiddling & Dancing, for the amusement, & benefit of the Ladies.
The final question was taken on the 25th; and some recommendatory, or declaratory rights, it was supposed (by my correspondents in Richmond), would follow the ratification of the Constitution the next, or following day. As these two adoptions make ten affirmatives without a negative, and little or no question is made of North Carolinas treading in the steps of Virginia, it is hardly to be conceived that New York will reject it. Rhode Island, hitherto, has so far baffled all calculation, that he must be a hardy man, indeed, who will undertake to declare what will be the choice of the majority of that State, lest he should be suspected of having participated of their phrensy.
The Accts from Richmond are, that the Minority will acquiesce with a good grace—Mr Henry it seems having declared that, though he cannot be reconciled to the Government in its present form, and will give it every constitutional opposition in his

power; yet, that he will submit to it peaceably; as every good citizen he thinks ought; and by precept and example will endeavour, within the sphere of his action, to inculcate the like principles into others.
You have the best wishes of every one in this family, but of none in a higher degree than those of, Your Affecte friend and Obedient Servt

Go: Washington.


Pray offer my Complimts to Mr Langdon.

